--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
SPECIAL RETENTION
CASH AWARD AGREEMENT




This Agreement (this "Agreement") is made and entered into this 9th day of
October, 2008 by and between BNSF Railway Company (“Railway”) and Peter J.
Rickershauser, an employee of Railway (hereinafter "Employee").




W I T N E S S E T H




WHEREAS, Railway desires to grant the Employee the right to receive $150,000
(such right, the “Cash Award”) subject to the terms contained in this Agreement.


NOW THEREFORE, Railway and Employee hereby agree that the Employee is granted
the Cash Award, subject to the following terms, conditions and restrictions:


1.           Grant of Cash Award.  Effective as of September 24, 2008 (the
“Grant Date”) and provided that the Employee remains employed in a salaried
position through the Grant Date, the Employee is hereby granted the Cash
Award.  The Cash Award represents an unfunded, unsecured promise by Railway to
deliver to the Employee, subject to the terms and conditions herein, an amount
in cash equal to $150,000.  The granting of the Cash Award does not involve an
actual transfer of property on the date of this Agreement, the Grant Date or at
any time prior to the payment of cash to the Employee in accordance with this
Agreement.


2.           Vesting.  If the Employee's Date of Termination (which, for
purposes of this Agreement, shall be the earlier of (a) the "Date of
Termination" as defined in the 1999 Stock Incentive Plan (the “Plan”) and (b)
the date on which the Employee ceases to be in salaried employment of Railway)
does not occur prior to December 31, 2009 (the “Vesting Date”), then the
Employee shall become vested in the Cash Award on the Vesting Date.  Within 30
days following the Vesting Date, the Employee shall receive a lump sum cash
payment of $150,000, less any taxes required to be withheld pursuant to
paragraph 4, in respect of the Cash Award.  As of the Vesting Date, the Cash
Award shall no longer be outstanding and Railway shall have no further
obligation to the Employee with respect to the Cash Award other than to make
such cash payment.


3.           Termination of Employment.  Following the Grant Date, the Cash
Award shall be forfeited if the Employee's Date of Termination occurs prior to
the Vesting Date, unless such termination of employment constitutes a
termination by Railway for reasons other than Cause (as defined in the Plan) in
connection with and after a Change in Control (as defined in the Plan), as
addressed in paragraph 5.


4.           Taxes.  Railway may withhold from any cash payment due to the
Employee with respect to the Cash Award all applicable federal, state, railroad
retirement or local withholding taxes, and may take any other action as may be
necessary in the discretion of Railway to satisfy all obligations for the
payment of such taxes.


5.           Change in Control.  After the Grant Date, in the event of
termination of the Employee’s employment by Railway for reasons other than Cause
(including any termination treated as a termination for reasons other than Cause
pursuant to section 12.6 of the Plan) in connection with and after a Change in
Control, the Employee shall become vested in the Cash Award.  Within 30 days
following such termination, the Employee shall receive a lump sum cash payment
of $150,000, less any taxes required to be withheld pursuant to paragraph 4, in
respect of the Cash Award.  As of such termination, the Cash Award shall no
longer be outstanding and Railway shall have no further obligation to the
Employee with respect to the Cash Award other than to make such cash
payment.  Notwithstanding any provision in any other Change in Control
arrangement, program or contract, the Cash Award shall be solely subject to the
terms and conditions of this Agreement.


6.           IRC Section 409A.  Notwithstanding any other provisions of this
Agreement to the contrary, Railway shall not make any payments provided for
hereunder until such time as it may reasonably believe that such delivery would
not result in acceleration of tax or imposition of penalties under section 409A
of the Internal Revenue Code of 1986, as amended.


7.           No Contract of Employment.  Nothing in this Agreement shall confer
any right to continued employment with Railway nor restrict Railway from
termination of the employment relationship of Employee at any time.


8.           Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, Railway and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of Railway’s assets and business.  If any
rights exercisable by the Employee or benefits deliverable to the Employee under
this Agreement have not been exercised or delivered, respectively, at the time
of the Employee’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement.  The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Employee in a writing filed with Railway in such form and at such time as
Railway shall require.  If a deceased Employee fails to designate a beneficiary,
or if the Designated Beneficiary does not survive the Employee, any rights that
would have been exercisable by the Employee and any benefits distributable to
the Employee shall be exercised by or distributed to the legal representative of
the estate of the Employee.  If a deceased Employee designates a beneficiary and
the Designated Beneficiary survives the Employee but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.


9.           No Violation of Law.  Notwithstanding any other provision of this
Agreement, Employee agrees that Railway shall not be obligated to make any cash
payment if counsel to Railway determines such payment would violate any law or
regulation of any governmental authority.


10.           No Transfers.  Subject to paragraph 8, the Employee may not
anticipate, alienate, attach, sell, assign, pledge, encumber, charge or
otherwise transfer the Cash Award.


11.           Relation to Plan.  The Cash Award is not granted under the Plan
and, except as otherwise specifically provided herein, the provisions of the
Plan do not apply to the Cash Award.


12.           Amendment.  This Agreement may be amended by written agreement of
Railway and the Employee without the consent of any other person.


Anything herein contained to the contrary notwithstanding, this Agreement shall
cease to be of any force or effect unless executed by the Employee and delivered
to the Vice President Human Resources & Medical of Railway by October 15, 2008.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




BNSF RAILWAY COMPANY




By:           _/s/ Linda
Longo-Kazanova                                                                
Linda Longo-Kazanova
                                Vice President Human Resources & Medical
 






  /s/ Peter J. Rickershause
                Peter J. Rickershauser
                                                        
Form 10-Q [d10q.htm]
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------